


Exhibit 10(t)


INVACARE CORPORATION CASH BALANCE
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


Participation Agreement

Agreement to Participate


I,                                         , hereby agree, effective
December 31, 2008, to continue my participation in the Invacare Corporation Cash
Balance Supplemental Executive Retirement Plan, as amended and restated
effective December 31, 2008 (the “Plan”). I agree to be bound by the terms of
the Plan as so amended and restated (or as it may be amended in the future in
accordance with its terms) and the terms of this Participation Agreement. In
addition, I consent to the amendment and restatement of the Invacare Corporation
Supplemental Executive Retirement Plan in the form of the Plan.


Amount of Benefits under the Plan


I understand that the Plan generally provides for credits to an account in my
name as follows:
(i)
 
an initial credit equal to my accumulated benefit obligation under the Plan as
of December 31, 2008, determined in accordance with the assumptions used in
preparing the Company’s audited financial statements for 2008; plus
 
 
 
(ii)
 
annual credits made on or about December 31 of each calendar year beginning with
2009 equal to such amounts as may be determined from time to time by the
Compensation Committee of Invacare Corporation (“Invacare” or the “Company”) for
each year that I am both an Employee and a Participant. I understand that it is
the present intention of the Committee (which intention, although not binding,
shall not be changed except (x) in accordance with the terms of the Plan and
(y) unless and until the Committee advises me in writing of any such change)
that such annual credits will be in accordance with the column titled “Scheduled
SERP Contribution” in the chart attached as Exhibit A to this Participation
Agreement and will be provided for the number of years indicated in such Exhibit
(such credits to be ratably reduced in any year in which I am not an Employee
and Participant for the full year); plus
 
 
 
(iii)
 
an interest credit, which unless and until changed by the Committee in
accordance with the terms of the Plan, will be computed in the manner set forth
in the Plan and at the rate of six percent (6%), compounded annually; plus
 
 
 
(iv)
 
the possibility of special credits in the event of my death, termination of
employment due to disability or termination of employment within the two
(2) years following a change in control.



I have been given an estimate of my initial credit amount under (i), which is
reflected as the Beginning Account Balance on Exhibit A and understand I will be
advised of the final confirmed figure after the Company’s audited financial
statements are finalized. I understand that each year’s Scheduled SERP
Contribution will become final and binding as of December 31 of such year and
that interest will be credited to my account quarterly throughout each year
unless and until changed by the Committee.


I understand that (a) my Account will be charged periodically in an amount
necessary to pay my share of the FICA tax on credits received from the Company
and the income tax withholding associated with such FICA tax, (b) that the
payment schedule contained on Exhibit A does not reflect the amounts to be
charged for FICA and income tax withholding and (c) that my benefits will be
taxable at ordinary income rates in effect at the time they are paid.


Election of Form of Payment


I understand that payment of my benefits under the Plan may be subject to
satisfaction of a vesting requirement and will be made at the time and in the
form provided under the Plan. If my benefit is payable due to my Retirement or
Termination of Employment, I hereby elect to receive such benefits under the
Plan in the form of:         


________a single lump sum paymentOR         
________annual installments over a period of          years [Note, cannot exceed
15 years].






--------------------------------------------------------------------------------




Tax Impact


I understand that I (and not the Company) am responsible for tax or legal
consequences to me or any of my Beneficiaries resulting from the terms or
operation of this Plan. Payments to me from the Plan will be subject to
applicable income and employment taxes and withholding, at or before the time
paid.


I specifically acknowledge that:
(i)
 
as a result of the amendment and restatement of the Plan, I will incur FICA tax
liabilities as of December 31, 2008 or, if later, the time I am vested in my
rights under the Plan (the “vesting date”);
 
 
 
(ii)
 
as of my vesting date, the Company may use such portion of my Account as is
necessary to satisfy such FICA obligations (and related income tax withholding
arising from such deemed distribution); and
 
 
 
(iii)
 
thereafter, further FICA tax obligations (and related income tax withholding)
will be incurred each year that I am an Employee and a Participant in the Plan
and receive credits to my account in accordance with the terms of the Plan and
this Participation Agreement. I understand the Company will use such portion of
my Account as is necessary to satisfy such further FICA and income tax
withholding obligations.



Acknowledgments


I acknowledge that (i) I have received a copy of the Plan and a Memorandum
Regarding Principal Changes in SERP dated December 12, 2008 explaining the
principal revisions to the Plan, (ii) I have reviewed those documents and have
had the opportunity to discuss any questions with a representative of Invacare
and have received satisfactory answers to those questions and (iii) I have been
encouraged by the Company to discuss the terms of the amended Plan with my
financial and legal advisors and have been provided sufficient time to do so.


I understand that while the Company presently intends to continue the Plan
indefinitely, it specifically reserves the right to revise or amend the Plan at
any time in accordance with its terms, including the right to reduce the amount
of annual credits and the interest crediting rate at any time on a prospective
basis, or to eliminate all future credits, including interest, at any time.
Further, I understand that this Participation Agreement will be read and
interpreted in accordance with and subject to the terms of the Plan and that any
inconsistencies between this Participation Agreement and the Plan will be
resolved in favor of the Plan. All terms used in this Participation Agreement
shall have the same meaning as under the Plan.








--------------------------------------------------------------------------------




Signed this                      day of .
 
 
 
 
 
 
 
PARTICIPANT:
 
 
 
 
 
 
 
 
 
Print Name
 
 
 
 
 
 
 
ACKNOWLEDGED FOR THE COMPANY:By:
 
 
 
 
By:
 
 
 
 
Its:
 
 
 
 



 






--------------------------------------------------------------------------------




Schedule of Participation Agreements


Name
 
Position
 
Date of Agreement
A. Malachi Mixon, III
 
Former Chairman of the Board of Directors and Chief Executive Officer
 
December 31, 2008
 
 
 
 
 
Gerald B. Blouch
 
Former President and Chief Operating Officer
 
December 31, 2008
 
 
 
 
 
Robert K. Gudbranson
 
Senior Vice President, Chief Financial Officer and Treasurer
 
December 31, 2008
 
 
 
 
 
Joseph B. Richey, II
 
Former President - Invacare Technologies Division and Senior Vice President -
Electronics and Design Engineering
 
December 31, 2008
 
 
 
 
 
Louis F. J. Slangen
 
Former Senior Vice President - Global Market Development
 
December 31, 2008
 
 
 
 
 
Joseph S. Usaj
 
Former Senior Vice President - Human Resources
 
December 31, 2008
 
 
 
 
 
Anthony C. LaPlaca
 
Senior Vice President, General Counsel and Secretary
 
December 31, 2008
 
 
 
 
 
Patricia A. Stumpp
 
Senior Vice President—Human Resources
 
March 30, 2010





